Citation Nr: 0719438	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-06 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for bilateral elbow and 
arm disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1978 until his 
retirement in August 1999.  This matter originally came to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision issued by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, denied the appellant's claims of 
entitlement to service connection for a cervical spine 
disorder, an upper respiratory infection and bilateral 
disorders of the elbows and arms.

In May 2003, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.  The Board remanded the case for additional 
development in February 2004; the case has now been returned 
to the Board for appellate review.  

While the case was in remand status, service connection was 
granted for otitis media.  Therefore, that claim is no longer 
on appeal and the claims currently before the Board are as 
listed on the title page.


FINDINGS OF FACT

1.  There is no objective clinical evidence of any current 
chronic cervical spine disorder.

2.  The appellant was treated in service on a few occasions 
for upper respiratory infections; these infections were acute 
and transitory.

3.  There is no objective clinical evidence of any current 
chronic respiratory disorder.

4.  There is no objective clinical evidence of any current 
chronic bilateral arm disorder.

5.  No arthritis of either elbow was clinically noted in 
service or on the appellant's February 1999 service 
separation examination or within one year of service 
separation.

6.  There is no competent medical evidence of any nexus 
between the appellant's current bilateral elbow arthritis and 
his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cervical spine disorder, for a respiratory disorder and for 
bilateral elbow and arm disorders have not been met.  
38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in October 
1999, February 2004, and September 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In those letters, the 
RO informed the appellant about what was needed to establish 
entitlement to service connection.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998) )(Observing that evidence which would substantiate 
claims would include the essential components of a successful 
claim of service connection:  (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event).)  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

VA obtained the appellant's service medical records.  Private 
and VA medical treatment records were obtained and associated 
with the claims file.  The appellant was afforded VA medical 
examinations, as well as a Board videoconference hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although VA did not advise 
the appellant of such information relating to effective dates 
and disability ratings, because the Board has denied the 
appellant's three claims for service connection, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The appellant provided testimony at a Board videoconference 
hearing conducted in May 2003.  The appellant testified that 
he was experiencing pain in his neck, his elbows and his 
arms.  He said that he believed the pain to be related to his 
service-connected shoulder disability.  The appellant also 
testified that he thought that his claimed respiratory 
condition was related to his service-connected rhinitis.

Review of the appellant's service medical records reveals 
that, while the appellant reported problems with his neck on 
his February 1999 report of medical history, he had never 
been treated for, or diagnosed with, any cervical spine 
disorder.  In March 1998, the appellant underwent an 
evaluation prior to his adenoid surgery; he demonstrated full 
range of motion of the neck at that time.  The appellant was 
treated on a few occasions (between 1986 and 1992) for upper 
respiratory infections or viral syndrome.  Radiological 
examination of the appellant's chest in April 1992, and 
January 1999, revealed no acute pulmonary pathology.  The 
appellant's lungs were clear to auscultation in December 
1992, March 1997, November 1997, March 1998, July 1998, and 
February 1999.  The service medical records contain no 
diagnosis of any chronic respiratory condition.  In January 
1992, the appellant sought treatment for his right wrist and 
elbows; he reported that he had fallen on his elbows in 
October 1991.  The clinical assessment was overuse injury to 
the wrist and pronator teres; no further related complaints 
or treatment are documented in the service medical records.  
The appellant underwent a retirement medical examination in 
February 1999; he reported shortness of breath and painful 
shoulders/elbows.  The appellant also indicated that he 
didn't know if he had problems with his forearms or his neck.  
The examiner noted that x-ray examination of the appellant's 
cervical spine had been normal in November 1997.  On physical 
examination, the appellant's neck was supple without masses 
and his lungs and chest were normal.  The appellant 
demonstrated full range of motion of the cervical spine, 
elbows and forearms; the associated muscle strength was 5/5.  
The retirement examination did not yield any diagnosis of any 
chronic cervical spine, respiratory, elbow or arm disorder.

Review of the appellant's post-service medical records 
reveals that he was seen as a new VA clinic patient in 
February 2000.  The review of systems at that time was 
negative for the respiratory system and the cervical spine 
and elbows/arms were not mentioned.  On physical examination, 
no abnormalities of the neck were noted.  There were no 
rales, rhonchi or wheezing in the chest.  No abnormalities 
were noted in the upper extremities.  No diagnoses relating 
to the cervical spine, the respiratory system, the elbows or 
the arms were rendered.  The appellant underwent a whole body 
bone scan at a VA facility in May 2000.  This testing 
revealed degenerative changes in the shoulders, knees and 
ankles.  No other abnormal areas of increased activity were 
seen.  In April 2001, the appellant was assessed at a VA pain 
clinic; there was no indication that the appellant was 
experiencing any pain in his neck, elbows or arms.  The VA 
treatment records dated between February 2000 and January 
2004 contain no documentation of any diagnosis of any 
cervical spine, respiratory, elbow or arm pathology.  
Likewise, the private medical treatment records in evidence 
do not contain any diagnosis of any neck, lung, arm or elbow 
condition.

The appellant underwent a VA medical examination in January 
2006; the examiner reviewed the claims file.  The appellant 
could not recall when his cervical spine problem began, but 
he described his pain as sharp, pulsating, mild, and lasting 
for two to three days once a week.  He reported being unable 
to forward flex his neck for a prolonged period of time.  On 
physical examination, the appellant's neck appeared normal, 
with normal position of the head, and normal curvature and 
symmetry.  His ranges of motion in his cervical spine were 
normal.  He reported some tightness but no significant pain 
or limitation on repetition or range of motion.  There were 
no muscle spasms, weakness, postural abnormalities, or fixed 
deformities.  The neurological examination was normal with 
normal motor strength and no sensory deficits.  Radiographic 
examination of the appellant's cervical spine revealed that 
the osseous structures were intact with no evidence of 
fracture, subluxation, or productive or destructive bone or 
joint diseases.  There was some straightening of the normal 
curvature, consistent with muscle spasm.  The examiner stated 
that there were "no objective findings for the cervical 
spine," and also that he could not conclude that a diagnosis 
existed for the appellant's cervical spine.  

The appellant reported that he had had upper respiratory 
infections, but he did not have one at the time of the 
examination.  He said that he was not receiving respiratory 
treatment.  The examiner reviewed the appellant's service 
medical records and stated that the respiratory infections of 
1992 had resolved.  On physical examination, the appellant 
had clear breath sounds throughout all lung fields.  There 
was no evidence of pulmonary hypertension, RVH, cor 
pulmonale, congestive heart failure, pulmonary embolism, 
respiratory failure, or ankylosing spondylitis.  The 
appellant denied having respiratory problems that required 
hospitalization.  Radiographic examination of the appellant's 
chest revealed no evidence of any acute cardiac or pulmonary 
pathology.  The examiner concluded that the appellant did not 
have any current active respiratory infection, and further 
stated that he could not establish the existence of a 
diagnosis for the veteran's claimed respiratory condition.

The appellant reported that he had hurt his arms and elbows 
in the military, but he could not specify the type of injury 
he had sustained.  He reported having carpal tunnel syndrome 
in his right wrist but could not report any special testing 
that was done to diagnose this condition.  On a scale of one 
(least painful) to ten (most painful), he stated that his 
upper extremity pain was at a seven or eight.  He described 
the pain as constant, sharp, and sore with occasional 
throbbing.  He denied swelling and locking of the elbows.  He 
also denied missing work due to upper extremity pain.  On 
physical examination, the appellant's upper extremities were 
normal, with no atrophy, swelling, tenderness, redness, or 
warmth.  The appellant demonstrated a full range of motion in 
both elbows, and normal pronation and supination of the 
forearms.  He had 5/5 motor strength bilaterally and there 
was no additional limitation of motion on repetition in the 
elbows.  Radiographic examination of the appellant's elbows 
revealed "very tiny" olecranon spurs; these were consistent 
with very early degenerative changes.  The examiner did not 
render any diagnosis of any arm condition.  The examiner did 
render a diagnosis of early degenerative joint disease of the 
elbows, but stated that the early degenerative changes could 
not be attributed to the appellant's active military service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The evidence in this case shows no conclusive 
evidence of the existence of any chronic cervical spine 
disorder or respiratory disorder or arm disorder and denial 
of each claim could be warranted on the basis that there is 
no current disability, i.e., there is no neck or lung or arm 
disorder.  While the appellant was treated for upper 
respiratory infection in service on a few occasions, there is 
no clinical evidence of record to establish that these were 
other than acute and transitory in nature.  Likewise, there 
is no clinical evidence of record to establish that the 
single finding of an overuse injury of the pronator teres 
muscle represents anything other than an acute and transitory 
condition.

With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no competent clinical 
evidence of record of any current diagnosis of any chronic 
disease of either the cervical spine or the respiratory 
system.  Likewise, there is no competent medical evidence of 
record of any current diagnosis of any arm condition.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The Board 
concludes that the appellant's claims for service connection 
for such disorders must be denied.

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claims of service connection for a 
cervical spine disorder, a respiratory disorder and any 
disorder of the elbows or arms (apart from the already 
service-connected shoulder disabilities).  Because the 
existence of the claimed neck, respiratory and arm pathology 
has not been clinically verified, there is no medical 
evidence which indicates that the appellant currently has 
such disorders or that there is a service relationship.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even assuming, 
arguendo, that the appellant does currently have some neck or 
respiratory or arm pathology, he has not presented any 
competent medical evidence of a nexus between service and any 
neck or respiratory or arm condition.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  Because the evidence does not 
demonstrate the appellant carries a diagnosis of any clinical 
cervical spine, respiratory or arm disorder, there is no 
basis on the current record to grant service connection for 
any one of these claimed disabilities.  

Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

While the evidence of record does establish the existence of 
a current diagnosis of bilateral elbow arthritis, the 
competent medical evidence of record indicates that the 
arthritis is not related to the appellant's active military 
service.  The May 2000 whole body bone scan did not reveal 
any left or right elbow degenerative changes.  The VA medical 
opinion of January 2006 states that the degenerative changes 
in the elbows were very early in nature and not etiologically 
related to service.  There is no evidence of record to 
establish the existence of any elbow degenerative changes as 
of September 2000 (one year after separation from service).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  In this case, there is no medical 
evidence of record to establish that the appellant's current 
early degenerative changes of the elbows are related to any 
service-connected disability - either directly or by 
aggravation.  Therefore, service connection for the current 
bilateral elbow arthritis cannot be granted on a presumptive, 
direct or secondary basis.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's three service connection claims.  Because the 
preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

The claims for service connection for a cervical spine 
disorder, a respiratory disorder and bilateral elbow and arm 
disorders are denied.  





____________________________________________
M. HANNAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


